DETAILED ACTION

Response to Arguments
Applicant’s arguments, see PTAB decision, filed 11/16/2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection has been withdrawn. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement’s were (IDS) submitted on 08/22/2019 and 07/07/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
The application has been amended as follows: Please amend the claims to the claim listings submitted in Amendment/Argument after Patent Board Decision (doc code BD.A) dated 11/18/2020.

Allowable Subject Matter
Claims 1, 3-8 and 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Please refer to the PTAB decision filed on 11/16/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wei (US Patent No. 10,559,127)
Lee (US Patent No. 10,650,542)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.